DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

     Response to Amendments 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai, US 2019/0073971.

Regarding Claim 1, Bai (Figs. 1-2) teaches a voltage supply circuit (5) that supplies a voltage to a liquid-crystal panel including a common electrode common to a plurality of pixels, the voltage supply circuit comprising:
(5) configured to generate a common voltage to be supplied to the common electrode (e.g., Compensation circuit 5 provides a compensated common voltage to the display panel 1; par. 0082);
-an output terminal from which the common voltage is output to the liquid-crystal panel (e.g., Output terminal of compensation circuit 5);
-an input terminal to which a voltage of the common electrode in the liquid-crystal panel is input as a detection voltage (e.g., Input terminal of detecting circuit 2); 
-a first determination circuit (31) configured to determine whether or not the detection voltage input to the input terminal is normal (e.g., Subtractor operator 31 calculates an absolute value of the voltage difference between each of the feedback voltages FB1 to FB 9 and a reference common voltage; par. 0062); and
-a specifying circuit (32) that specifies that an anomaly is present in the liquid-crystal panel based on a determination result of the first determination, and a type of the anomaly among a plurality of types of anomalies (e.g., Based on the comparison by subtractor operator 31, the same-phase hysteresis comparator 32 determines whether the deviation in each region is relatively large or relatively small; par. 0062.  For purposes of this Office Action, any deviation from the reference common voltage Vcom_ref is considered an “anomaly.”  Thus, a large anomaly is one where the difference between the feedback common voltage and reference voltage is greater than Ɛ.  On the other hand, a small anomaly is one where the difference is less or equal to Ɛ.  A large anomaly is considered one type of anomaly, while a small anomaly is considered another type; par.0066, 0097, 0098). 
Regarding Claim 2, Bai (Figs. 1-2) teaches the voltage supply circuit according to claim 1, wherein the detection voltage is normal if the detection voltage is less than or equal to a first reference voltage and greater than or equal to a second reference voltage (e.g., If detected FB voltage is within a range, it is considered normal; par. 0049.  Thus, the maximum voltage in the range is considered a “first reference voltage,” while the minimum voltage in the range a “second reference voltage”).

Regarding Claim 7, Bai (Figs. 1-2) teaches the voltage supply circuit according to claim 1, wherein the first determination circuit determines that the detection voltage is normal if the detection voltage is less than or equal to a fifth reference voltage or greater than or equal to a sixth reference voltage (e.g., If detected FB voltage is within a range, it is considered normal; par. 0049.  Thus, the maximum voltage in the range is considered a “fifth reference voltage,” while the minimum voltage in the range a “sixth reference voltage”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over of Bai in view of Kudo, US 2004/0207329.

Regarding Claim 3, Bai teaches the voltage supply circuit according to claim 2, but does not teach further comprising a first reference voltage generation circuit configured to generate the first reference voltage that is higher than the common voltage by a first voltage and the second reference voltage that is lower than the common voltage by a second voltage.

However, Kudo (Fig. 1) teaches the concept of a low common voltage reference generating unit (VCOML) and a high common voltage reference generating unit (VCOMH).  Applying this concept to Bai, the low common voltage and the high common voltage in the common voltage range of Bai would be generated by separate common voltage reference generators.  The claim limitations would therefore be achieved. 
. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Min, US 2013/0314393.

Regarding Claim 12, Bai teaches a liquid crystal device (par. 0005) comprising:
the voltage supply circuit according to claim 1, but does not teach a liquid-crystal panel including a common electrode common to a plurality of pixels.

However, Min (Figs. 1-3) teaches a liquid-crystal panel (10) including a common electrode common (101, 103) to a plurality of pixels (P). 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Bai with the above teachings of Min.  Min suggests that that the common electrode bars allow for common voltage to be applied easily to the pixel lines on a row-by-row basis (par. 0043). 

Regarding Claim 13, Bai in view of Min teaches the liquid crystal device according to claim 12.

(Figs. 1-3) further teaches wherein the common electrode (101, 103) includes:
-a first connection portion that is electrically connected to the output terminal and is arranged on one side of the common electrode (e.g., Input terminal of common electrode 103), and
-a second connection portion that is electrically connected to the input terminal and is arranged on a side different from the one side of the common electrode (e.g., Input terminal of common electrode 101).

The same rationale used to combine Bai with Min stated in claim 12 applies here and will not be repeated.

Regarding Claim 14, Bai in view of Min teaches an electronic apparatus comprising the liquid crystal device (Bai, par. 0005) according to claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Min, as applied to claim 14 above, and in further view of Kim, US 2018/0158406.

Regarding Claim 15, Bai in view of Min teaches the electronic apparatus according to claim 14, but does not teach a mobile body. 

However, Kim teaches the concept of an LCD display in a mobile device (par. 0003).  

. 

Allowable Subject Matter
Claims 4-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are allowed. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 4, Bai teaches the voltage supply circuit according to claim 1.

However, neither Bai, nor the remaining prior art, either in alone or in combination, teaches further comprising:
a second determination circuit that determines whether or not the common voltage is normal; 
wherein the specifying circuit specifies that the anomaly is present in the liquid-crystal panel if the determination result of the first determination circuit is negative, and the anomaly is present in the common voltage generation circuit if the determination result of the first determination circuit is positive and a determination result of the second determination circuit is negative.

Claim 5 is objected to because it depends on claim 4.  

Regarding Claim 6, Bai teaches the voltage supply circuit according to claim 1.   

However, neither Bai, nor the remaining prior art, either in alone or in combination, teaches further comprising:
a second reference voltage generation circuit configured to generate a third reference voltage that is higher than a constant voltage by a third voltage and a fourth reference voltage that is lower than the constant voltage by a fourth voltage;
a first selection circuit to which a first set of a first reference voltage and a second reference voltage and a second set of the third reference voltage and the fourth reference voltage are input, and that is configured to output the first set to the first determination circuit in a first period and output the second set to the first determination circuit in a second period; and
a second selection circuit to which the detection voltage and a voltage obtained by voltage-dividing the detection voltage at the predetermined voltage dividing ratio are input, and that is configured to output the detection voltage to the first determination circuit in the first period, and output the voltage obtained by voltage-dividing the detection voltage at the predetermined voltage dividing ratio to the first determination circuit in the second period,
wherein the first determination circuit determines that the detection voltage is normal if the detection voltage output from the second selection circuit in the first period is in a range of the first set of the reference voltages, and
determines that the common voltage is normal if the voltage obtained by voltage-dividing the detection voltage at the predetermined voltage dividing ratio that is output from the second selection circuit in the second period is in a range of the second set of the reference voltages.

Regarding Claim 8, Bai teaches the voltage supply circuit according to claim 7. 

However, neither Bai, nor the remaining prior art, either alone or in combination, teaches wherein the common voltage generation circuit is configured to generate the common voltage based on a result of comparison between a voltage obtained by voltage-dividing the common voltage at a predetermined voltage dividing ratio and a constant voltage,
the voltage supply circuit includes a second determination circuit that determines that the common voltage is normal if a voltage obtained by voltage-dividing the detection voltage at the predetermined voltage dividing ratio is less than or equal to a seventh reference voltage or greater than or equal to an eighth reference voltage, and 
the specifying circuit specifies that the anomaly is present in the liquid-crystal panel if the determination result of the first determination circuit is negative, and specifies that the anomaly is present in the common voltage generation circuit if the determination result of the first determination circuit is positive and a determination result of the second determination circuit is negative.

Regarding Claim 9, Bai teaches the voltage supply circuit according to claim 7.

However, neither Bai, nor the remaining prior art, either alone or in combination, teaches wherein the common voltage generation circuit is configured to generate the common voltage based on a result of comparison between a voltage obtained by voltage-dividing the common voltage at a predetermined voltage dividing ratio and a constant voltage, and the voltage supply circuit include a second determination circuit that determines that the common voltage Is normal if a voltage obtained by voltage-dividing the common voltage at the predetermined voltage dividing ratio Is less than or equal to a seventh reference voltage or greater than or equal to an eighth reference voltage; 
wherein the specifying circuit specifies that the anomaly is present in the liquid-crystal panel if the determination result of the first determination circuit is negative and a determination result of the second determination circuit is positive, and specifies that the anomaly is present In the common voltage generation circuit if the determination result of the second determination circuit is negative.

Regarding Claims 10 and 11, the reasons for allowance were stated in the previous Office Action and will not be repeated here.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Min does not teach the new limitation “a specifying circuit that specifies that an anomaly is present in the liquid-crystal panel based on a determination result of the first determination circuit, and a type of the anomaly among a plurality of types of anomalies.”  However, as stated above, Bai teaches this limitation.  For this reason, Examiner respectfully disagrees with Applicant that the prior art does not teach claim 1 as amended. 

      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 10, 2021